DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Application No. KR10-2019-0046552, filed on 22 April 2019.

Allowable Subject Matter
3.	Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6-7, 9, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segal (US 2018/0341387 A1) (hereinafter as Segal).

Regarding Claim 1. Segal teaches a reminder providing method implemented by a computer system comprising at least one processor configured to execute computer-readable instructions included in at least one memory (pars [0027-0030] discloses a processor, memory, and executable code) , the reminder providing method comprising: 
recognizing a reminder request message among one or more messages exchanged through a chatroom (a user with the interactive message may be reflected in a set of corresponding interactive messages presented to a respective set of users. An interactive message may be related to a reminder, pars [0008] and [0048-0049], and pars [0037 and [0048] disclose a chatroom);
 creating a reminder message based on the reminder request message (a super-message generates a specific action, e.g. a group reminder, where the specific action is based on, or derived by, an encoded operation code in the message, pars [0048-0049]); and 
sending the reminder message in the chatroom at a time preset for the reminder request message (a group reminder can send messages to the chatroom when group members, in a predefined time-window, par [0053]).

Regarding Claim 2. Segal further teaches the reminder providing method of claim 1, wherein the recognizing comprises recognizing the reminder request message based on an occurrence of a preset event at a time of an input of the reminder request message (a group reminder can send messages to the chatroom when group members, in a predefined time-window, par [0053], the group reminder and an event related to at least some of the group members. In some embodiment, a group reminder is related to a predefined location and a click on an interactive message, pars [0053] and [0099]).


Regarding Claim 4. Segal further teaches the reminder providing method of claim 1, wherein the recognizing comprises recognizing the reminder request message based on at least one of a time and a place being included in the reminder request message (location-based reminders can be used, as needed, to notify a group to get to a location for a specific purpose or group activity and to arrive within a time-window, par [0103]).

Regarding Claim 6. Segal further teaches reminder providing method of claim 1, wherein the recognizing comprises: 
processing the reminder request message based on a reminder message type of the reminder request message (a super-message generates a specific action, e.g. a group reminder, where the specific action is based on, or derived by, an encoded operation code in the message, pars [0048-0049]); and 
displaying the reminder message to be distinguished from other messages of different message types from the message type of the reminder request message, in the chatroom (super message (e.g., reminder message) has various interactive elements, pars [0083-0084]).

Regarding Claim 7. Segal further teaches the reminder providing method of claim 1, further comprising: providing a reminder management screen to allow a user to confirm the recognized reminder request message as a message to be reminded to a counterpart of the user (the reminder is 

Regarding Claim 9. Segal further teaches the reminder providing method of claim 1, wherein the creating comprises creating the reminder message by processing at least a portion of the reminder request message (a super-message generates a specific action, e.g. a group reminder, where the specific action is based on or derived by, an encoded operation code in the message, pars [0048-0049]).

Regarding Claim 14. Segal teaches the reminder providing method of claim 1, wherein the sending comprises determining a point in time at which the reminder message is to be sent based on an estimated time to reach a place based on information about the place being included in the reminder request message (a group reminder can send messages to the chatroom when group members arrive at a predefined location, or a predefined perimeter or distance from the predefined location, in a predefined time-window, par [0053]).

Regarding Claim 16. Segal teaches the reminder providing method of claim 1, wherein the sending comprises outputting a notification indicating that the reminder message is received based on a notification setting of the chatroom (providing reminders may be done by a system and method according to one or more rules or criteria, par [0054]).

Regarding Claim 17. Segal teaches the reminder providing method of claim 1, wherein the sending comprises outputting a notification indicating that the reminder message is received regardless of a notification setting of the chatroom (reminders may be automatic, par [0055]).



Regarding Claim 20, this system claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. Segal further discloses a computer system at par [0035]. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Segal and in further view of Meixner et al. (US 2018/0095940 A1) (hereinafter as Meixner).

Regarding Claim 5. Segal teaches the reminder providing method of claim 1. 
Segal does not explicitly teach wherein the recognizing comprises grouping a plurality of messages consecutively input into the chatroom, among the one or more 32messages exchanged through the chatroom, and recognizing the grouped plurality of messages as the reminder request message.
However, Meixner in a similar field of endeavor discloses a system and method for chat message management including:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Meixner in Segal to group messages to set a reminder. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Segal/Meixner to help task-oriented groups of users that have a common goal or project to complete. 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Segal and in further view of Bastide et al. (US 2016/0246806 A1) (hereinafter as Bastide).

Regarding Claim 10. Segal teaches the reminder providing method of claim 1. 
Segal does not explicitly teach wherein the creating comprises creating the reminder message by deleting or modifying at least a portion of a time-related keyword in the reminder request message.
However, Bastide in a similar field of endeavor discloses a system for improving the quality of posts in a social network including:
creating the reminder message by deleting or modifying at least a portion of a time-related keyword in the reminder request message (set a reminder at a particular time for the user to post a subsequent message. For instance, “I am going to Jane's on Tuesday,” the term “Tuesday” is detected by message recommender 104 using natural language processing which indicates a future day to go to Jane's house. Time-related information, such as the day of the week or a particular time may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bastide in Segal to identify time-related keywords in a message. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Segal/Bastide to set reminders based on the time-related keywords. 

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Segal and in further view of Choi (US 2018/0130334 A1).

Regarding Claim 11.  Segal teaches the reminder providing method of claim 1 as discussed above.
Segal does not explicitly teach wherein the creating comprises creating a checklist using a check item included in the reminder request message by analyzing the reminder request message, and the sending comprises providing the checklist and the reminder message through the chatroom.
However, Choi in a similar field of endeavor discloses a method and apparatus for providing reminder based on chatroom including: 
wherein the creating comprises creating a checklist (list of reminder to do items) using a check item included in the reminder request message by analyzing the reminder request message, and the sending comprises providing the checklist and the reminder message through the chatroom (generating a reminder set including at least one reminder to-do item satisfying a reminder condition in the to-do item set, generating a reminder message for each of the at least one reminder to-do item; and detecting a time zone of the to-do receiver and delaying to add the reminder message to the message thread to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Choi in Segal to checklist. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Segal/Choi to create urgency in completing tasks. 

11.	Claims 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal and in further view of Brummer et al. (US 2019/0034059 A1) (hereinafter as Brummer).

Regarding Claim 13. Segal teaches the reminder providing method of claim 1 as discussed above.
Segal does not explicitly teach wherein the sending comprises sending the reminder message in the chatroom at a time set as a default time or a time customized by a user based on time information included in the reminder request message.
However, Brummer in a similar field of endeavor discloses a method for sending reminders to users of messaging applications including:
wherein the sending comprises sending the reminder message in the chatroom at a time set as a default time or a time customized by a user based on time information included in the reminder request message (reminder message 66, presentation relates to the conference 68, pars [0058-0060], [0063], [0066], and Figs.3-5. Fig 3. illustrates where a user sets a reminder, fig.4, illustrates where the reminder is set in the chat, see 58, fig.5, illustrates the presentation relating to the conference (share function for at least one piece of content), Please do not forget that we need to discuss our presentation on Friday.” 30 and pressing on the button “R” 24 (predetermined period of time when the predetermined period of time is elapsed (by Friday)), par [0061]).  


Regarding Claim 15. Segal teaches the reminder providing method of claim 1 as discussed above.
Segal does not explicitly teach wherein the method further comprises:
 displaying the reminder message to be distinguished from other messages in the chatroom.
However, However, Brummer in a similar field of endeavor discloses a method for sending reminders to users of messaging applications including:
displaying the reminder message to be distinguished from other messages in the chatroom (fig.4, illustrates where the reminder is set in the chat, see 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brummer in Segal to send a share function when a reminder that was set has been reached. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Segal/Brummer to allow users to set reminders at a time desired by users. 

Regarding Claim 18. Segal teaches the reminder providing method of claim 1 as discussed above.
Segal does not explicitly teach wherein the method further comprises: 
providing a share function for at least one piece of content created within a predetermined period of time when the predetermined period of time is elapsed since the reminder request message is sent.

providing a share function for at least one piece of content created within a predetermined period of time when the predetermined period of time is elapsed since the reminder request message is sent (reminder message 66, presentation relates to the conference 68, pars [0058-0060], [0063], [0066], and figs.3-5. Fig 3. illustrates where a user sets a reminder, fig.4, illustrates where the reminder is set in the chat, see 58, fig.5, illustrates the presentation relating to the conference (share function for at least one piece of content), Please do not forget that we need to discuss our presentation on Friday.” 30 and pressing on the button “R” 24 (predetermined period of time when the predetermined period of time is elapsed, by Friday), par [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brummer in Segal to send a share function when a reminder that was set has been reached. One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Segal/Brummer to allow users to set reminders at a time desired by users. 


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) Choi (US 2018/0204183 A1) discloses an apparatus and method for processing work activity based on work object. 
B) Zhang et al. (US 2017/0257338 A1) discloses a method and apparatus for adding notification objects. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451